PER CURIAM:
Elijah Sharp appeals the district court’s order dismissing Sharp’s complaint against *271the Appellee. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sharp v. Antioch Univ., No. 2:10-cv-00214-JBF-TEM (E.D.Va. Nov. 5, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.